Citation Nr: 0422047	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-18 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the veteran timely perfected an appeal in the 
reduction of the rating for bilateral hearing loss from 70 
percent to 50 percent, effective May 1, 1998.

2.  Propriety in the reduction of the rating for bilateral 
hearing loss from 50 percent to 30 percent, effective 
December 1, 1998.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1942 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from actions by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By February 1998 rating 
decision the RO reduced the rating of the veteran's bilateral 
hearing loss from 70 to 50 percent, effective May 1, 1998.  
An August 1998 rating decision then further reduced the 
rating to 30 percent, effective December 1, 1998.  The rating 
was subsequently increased to 40 percent in August 2001.  In 
November 1998 the veteran requested a hearing before a 
Veterans Law Judge.  He was afforded a hearing before a 
hearing officer in December 1998.  In March 1999 he clarified 
that he no longer wanted a hearing before a Veterans Law 
Judge.  In March 2003, the Board remanded the case for 
additional development, including issuance of a statement of 
the case (SOC).  In March 2004, the veteran was advised that 
a review of the record showed he had not timely filed a 
substantive appeal in the matter of the reduction of the 
rating from 70 percent to 50 percent.  The veteran's claims 
file is now under the jurisdiction of the San Diego, 
California RO.

In a September 2003 Brief the veteran's representative 
specifically requested that the veteran's tinnitus be rated 
10 percent for each ear.  This matter is referred to the RO 
for appropriate action.  

This appeal is REMANDED, in part (issue #3 on preceding page) 
to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  The veteran was notified of the RO's February 1998 
reduction of the rating for his bilateral hearing loss from 
70 to 50 percent in February 1998, and filed a notice of 
disagreement (NOD) with the reduction in June 1998.

2.  A SOC addressing the February 1998 rating reduction was 
issued April 23, 2003; the veteran was advised that to 
perfect his appeal he had to file a substantive appeal within 
60 days of the date of the notice, or within one year of 
notice of the decision appealed.

3.  A statement from the veteran's representative construed 
as a substantive appeal in the matter of the reduction of the 
rating for hearing loss to 50 percent was received July 22, 
2003; nothing that may be construed as a substantive appeal 
regarding that rating reduction was received in the interval 
between April 23, 2003 and July 22, 2003.

4.  The rating decision reducing the rating for bilateral 
hearing loss from 50 percent to 30 percent was supported by 
the evidence of record, was consistent with the governing law 
and regulations, and was in compliance with all applicable 
procedural guidelines.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal in 
the matter of the February 1998 reduction in the rating for 
his bilateral hearing loss from 70 percent to 50 percent; the 
Board has no jurisdiction to consider the matter.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20. 302(b), 20.303 (2003).

2.  The August 1998 decision further reducing the rating for 
the veteran's bilateral hearing loss to 30 percent effective 
December 1, 1998 was properly made.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1, 4.7 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

The veteran was informed of the bases for the rating 
reductions in the February and August 1998 decisions and in 
SOCs in April 2003 and October 1998.  An October 2001 letter 
advised the veteran of the VCAA.  The April 2003 SOC outlined 
pertinent VCAA provisions.

While the October 2001 letter advised the veteran to respond 
in 30 days, it went on to inform him that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Although he was not specifically 
advised to submit everything he has pertinent to his claims, 
he has already indicated he has nothing more to submit; thus, 
further notice in that regard would serve no useful purpose.  
In one form or another the veteran has now received all 
required notice, and has had ample opportunity to respond.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA examinations have 
been conducted.  He has not identified any pertinent records 
outstanding.  In fact, he informed VA in November 1999 that 
he had no additional evidence to submit.  All of VA's notice 
and assistance duties, including those mandated by the VCAA, 
are met.

Laws and Regulations/Analysis

Timeliness of Substantive Appeal Regarding the Reduction of 
the Rating for Bilateral Hearing Loss to 50 percent, 
Effective May 1, 1998

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3);  see 
VAOPGCPREC 9-99 (August 18, 1999).  In March 2003 the Board 
remanded this matter to the RO so that the RO could issue a 
SOC to the veteran regarding this claim.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The RO issued a SOC on April 
23, 2003, and provided a VA Form 9.  The veteran was advised 
that to perfect his appeal he had to submit a substantive 
appeal within 60 days.  (emphasis added.) A statement 
(Appellant's Brief) from the veteran's representative 
addressing the matter of the reduction in the rating for 
bilateral hearing loss from 70 to 50 percent was received 
July 23, 2003.  A February 2004 letter from the Board to the 
veteran advised him that a substantive appeal "may  not have 
been filed." regarding the reduction of the rating for 
bilateral hearing loss to 50 percent, effective May 1, 1998.  
He was given 60 days to present any arguments regarding 
timeliness of substantive appeal.  The February 2004 letter 
was returned to the Board as undeliverable.  On March 17, 
2004 the Board remailed the letter to a new address provided 
for the veteran.  As before, he was given 60 days to argue 
timeliness.  Although the Board has the obligation to assess 
its jurisdiction, it must consider whether doing so in the 
first instance is prejudicial to the veteran.  Cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
is not prejudiced by the Board's addressing in the first 
instance the matter of timeliness of his substantive appeal.  
He has been provided adequate notice by the March 2004 
letter, and has had ample opportunity to respond.   

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement [NOD] and completed by a substantive appeal 
after a Statement of the Case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

A claimant must file the substantive appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A transcript of hearing testimony may also 
constitute a substantive appeal.  See generally Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 20.1103.
Here, a rating decision in February 1998 reduced the rating 
for the veteran's bilateral hearing loss from 70 to 50 
percent.  The RO notified the veteran of this decision by a 
letter dated in February 1998.  filed a NOD in June 1998.  A 
SOC was issued in April 2003.  He then had 60 days to submit 
a timely substantive appeal.  38 U.S.C.A. § 7105 (d)(3); 
38 C.F.R. § 20.302(B).  The next communication from either 
the veteran or his representative was a statement from the 
representative (in lieu of a VA Form 1-646) received July 22, 
2003.  As that date is beyond the 60 days provided for timely 
submission of a substantive appeal, it may not be considered 
a timely substantive appeal.  

There has been no allegation of good cause for the failure to 
timely submit a substantive appeal in the matter.  The Board 
has no jurisdiction to consider the appeal, and it must be 
dismissed.  

Propriety in the Reduction of the Rating for Bilateral 
Hearing Loss to 30 Percent, Effective December 1, 1998

Disability ratings may be reduced where warranted following 
compliance with certain provisions of 38 C.F.R. § 3.105(e).  
In cases where a disability rating is especially 
longstanding, the veteran is provided with additional 
safeguards prior to a reduction in rating.  38 C.F.R. § 
3.344.  The provisions apply to ratings which have continued 
for long periods of time (5 years or more).  38 C.F.R. § 
3.344(c).  The five year period is measured from the 
effective date of the rating, not from the date of the rating 
decision which assigned it.  Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 417 (1993).  At the time of the reduction at issue, 
a 50 percent (or higher) rating for bilateral hearing loss 
had been in effect since October 1993.  

VA regulations also provide that when any change in a rating 
is made, VA should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in the use of descriptive terms.  38 C.F.R. § 4.13 (in effect 
at the time of the reduction).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In a June 1998 rating action, the RO proposed reducing the 
rating for the veteran's bilateral hearing loss from 50 
percent to 30 percent.  The RO based this proposal on the 
report of June 1998 VA audiometry, which revealed puretone 
threshold averages of 88 (right ear) and 84 (left ear) 
decibels and speech recognition scores of 64 (right ear) and 
76 (left ear) percent.  

The RO notified the veteran of the proposed reduction in July 
1998.  He was advised that a reduction in the rating had been 
proposed, that he had the right to submit additional evidence 
and appear for a hearing, and that the rating would be 
reduced if additional evidence was not received within 60 
days.

An undated Claims Folder Review Worksheet shows that the 
veteran disagreed with the proposed reduction and requested 
new audiometry.  He also submitted reports of private 
audiometry in 1991, 1992 and 1993.  (These audiometric 
studies are not relevant to the matter at hand as they do not 
reflect hearing acuity during the time period in question, 
i.e., 1998 and later.)  In July 1998 the veteran was afforded 
VA audiometry which revealed average puretone thresholds of 
84 (right ear) and 59 (left ear) decibels and speech 
recognition ability of 74 (right ear) and 72 (left ear) 
percent.  In an addendum [undated] to the July 1998 VA 
examination report, the examiner opined that, in that three 
VA examinations conducted in 1996, 1997 and 1998 there was 
improved hearing compared to earlier examinations in 1993 and 
1994.  

In August 1998, the RO implemented the reduction to 30 
percent, effective from December 1, 1998.  The RO cited the 
VA examinations noted above.  The 30 percent evaluation was 
assigned pursuant to Diagnostic Code (Code) 6103.  See 
38 C.F.R. § 4.87 (1998).  

At the outset, it is noteworthy that the provisions of 38 
C.F.R. § 3.344(a) and (b) do apply because a 50 percent 
rating had been in effect for more than five years on the 
effective date of the reduction.
The Board is satisfied that the protections set out in 
38 C.F.R. § 3.344 were met, and that there were no procedural 
shortcomings in the rating reduction.  The veteran was 
notified of the proposed June 1998 rating reduction, and of 
his right to submit evidence and appear for a personal 
hearing.  The veteran was scheduled for further audiometry 
(in July 1998) and was given the mandated 60 days to submit 
additional evidence.  The reduction took place only after the 
expiration of the 60 day period, and was prospective.  As 
noted, it was based on more than one examination (both 
showing improvement).  

The next question is whether the evidence of record on 
December 1, 1998 warranted a rating reduction.  At the time 
of this decision, the veteran's bilateral hearing loss was 
evaluated under 38 C.F.R. § 4.87, Code 6103.  Disability 
ratings for hearing impairment were derived (then as now) by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendermann v. Principi, 3 Vet. App. 345 (1992).  
Applying the audiometry results from the June 1998 VA 
examination to the criteria in 38 C.F.R. § 4.85, it is shown 
that the veteran had Level VIII hearing acuity in the right 
ear and Level V hearing loss in the left ear.  Such levels of 
hearing loss warranted a 30 percent rating under Code 6103.  
July 1998 audiometry revealed Level VII hearing acuity in the 
right ear and Level V hearing acuity in the left ear.  Such 
levels of hearing acuity also warranted a 30 percent rating.  

The audiometric studies in June and July 1998 were adequate 
for rating purposes. The reports of these examinations 
reflect that the examiners conducted comprehensive 
audiometric examinations, which included both puretone 
threshold studies and speech recognition scores.  While the 
veteran contests the findings reported, he provides no 
evidentiary basis for doing so.  His own opinion in this 
matter is not competent evidence as he is a layperson and 
lacks medical credentials and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The August 1998 rating decision was procedurally correct and 
consistent with the facts shown and the controlling law and 
regulations.  The preponderance of the evidence is against 
the veteran's claim, and it must be denied.  

ORDER

The appeal regarding the propriety of the February 1998 
reduction of the rating for bilateral hearing loss to 50 
percent is dismissed.  

The appeal contesting the propriety of the reduction in the 
rating for bilateral hearing loss to 30 is denied.  


REMAND

In a decision on May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

VA audiometry was conducted in December 2002 following the 
issuance of the August 2001 supplemental SOC (SSOC) in the 
matter of a rating in excess of 30 percent for the veteran's 
hearing loss (which advised him that the rating had been 
increased to 40 percent).  The RO has not reviewed this 
evidence, and the veteran did not waive such review.  A 
remand for initial consideration of this evidence by the AOJ 
is mandated.  See DAV, supra.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review of the entire record 
(to include the December 2002 VA 
audiometry report) and readjudicate the 
matter of the current rating for 
bilateral hearing loss (now rated 40 
percent).  If a rating in excess of 40 
percent remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purpose of this remand is to comply with the mandates of 
the Federal Circuit in DAV,supra.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



